       Case: 3:18-cv-00993-jdp Document #: 11 Filed: 08/21/20 Page 1 of 1


                                                                            .0,0C
                                                                     _
                 UNITED STATES DISTRICT COltrT                                O/FILED
                                                                         BAUG21 PHI?     I
                 WESTERN DISTRICT OF WISCONSIN
                                                                   L'LL •!K L3-7 J5 I
Mary Ann Nawrocki                                                             cp-


                     Plaintiff,                              NOTICE OF APPEAL


                                                               Case No. 3:2018-cv-00993
Rory Foster

                      Defendant,



       Notice is given that the plaintiff/defendant, Mary Ann Nawrocki, appeals to the

United States Court of appeals for the Seventh Circuit Court from the final judgement entered in
this action on appeal letter is retroactive, on any dismissals in the past and / or future.


       Dated and signed this 17 day of August, 2020


Madison,              Wisconsin




                                          Signature         iatikutiAA-P-Okt:


                                          Date        it • / 7 -
                                           Address is private because of an attack on my life

                                            @ the Civic Center Transit Site

                                            I, assume by the state of Wisconsin
                                            Case No. 4:18-cv-1034 -JCH

                                            Contact me via, email, wi.crueltyhatred@gmail.com
